Name: 2002/905/EC: Commission Decision of 29 October 2002 adopting the plan allocating to the Member States resources to be charged to the 2003 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(2002) 4363)
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  accounting;  social protection;  cooperation policy;  trade policy
 Date Published: 2002-11-16

 Avis juridique important|32002D09052002/905/EC: Commission Decision of 29 October 2002 adopting the plan allocating to the Member States resources to be charged to the 2003 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(2002) 4363) Official Journal L 313 , 16/11/2002 P. 0026 - 0029Commission Decisionof 29 October 2002adopting the plan allocating to the Member States resources to be charged to the 2003 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community(notified under document number C(2002) 4363)(2002/905/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community(1), as amended by Regulation (EC) No 2535/95(2), and in particular Article 6 thereof,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(3), and in particular Article 3(2) thereof,Whereas:(1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community(4), as last amended by Regulation (EC) No 1098/2001(5), the Commission must adopt a distribution plan to be financed from resources available in the 2003 budget year. The plan should lay down in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies.(2) The Member States involved in the plan have supplied the information required in accordance with Article 1 of Regulation (EEC) No 3149/92.(3) For the purposes of resource allocation, account must be taken of experience and of the degree to which the Member States used the resources allocated to them in previous years.(4) The intra-Community transfers necessary to bring the plan to fruition should also be authorised under the conditions provided for in Article 7 of Regulation (EEC) No 3149/92.(5) To implement the plan, the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 should be the date on which the financial year for administration of stocks in public storage starts.(6) To respect the plan's purpose, distribution of the products should be staggered throughout the year.(7) In accordance with Article 2(2) of Regulation (EEC) No 3149/92 the Commission sought the advice of the major organisations familiar with the problems of the most deprived persons in the Community when drawing up the plan.(8) The measures provided for in this Decision are in accordance with the opinions of all the relevant committees,HAS ADOPTED THIS DECISION:Article 1For the 2003 financial year, foodstuffs for distribution to the most deprived persons in the Community under Regulation (EEC) No 3730/87 shall be supplied in accordance with the annual distribution plan set out in Annex I.Article 2The intra-Community transfer operations listed in Annex II are hereby authorised.Article 3To implement the annual plan, the date of the operative event referred to in Article 3 of Regulation (EC) No 2799/98 shall be 1 October 2002.Article 4Where the quantity of products distributed exceeds 500 tonnes, participating Member States shall insert suitable provisions in the invitations to tender to ensure that the quantities shown in table (b) of Annex I are the subject of several distribution operations during the course of the annual plan so as to take account of the capacity of the charitable institutions.Article 5This Decision is addressed to the Member States.Done at Brussels, 29 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 352, 15.12.1987, p. 1.(2) OJ L 260, 31.10.1995, p. 3.(3) OJ L 349, 24.12.1998, p. 1.(4) OJ L 313, 30.10.1992, p. 50.(5) OJ L 150, 6.6.2001, p. 37.ANNEX IAnnual distribution plan for 2003(a) Financial resources made available to implement the plan in each Member State>TABLE>(b) Quantity of each type of product to be withdrawn from Community intervention stocks for distribution in each Member State subject to the maximum amounts laid down in (a)>TABLE>(c) Allocation for Luxembourg with a view to purchases on the Community market of:- milk powder: EUR 26000,- beef and veal: EUR 16000.ANNEX IIIntra-Community transfers authorised under the plan for 2003>TABLE>